Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.                                        
                                     Information Disclosure Statement
2. 	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449; filed 10/12/2021. The information disclosed therein was considered. 
                                                                   Drawings
3. 	The drawings were received on 06/09/2020. These drawings are review and accepted by examiner.
                                                      Response to Amendment
4. 	Acknowledgment is made of applicant’s Amendment, filed 09/07/2021. The changes and remarks disclosed therein were considered. 

                                                     Response to Argument
5. 	Applicant’s arguments filed on 09/07/2021 with respected to the rejection of Fujisawa Hiroki have been fully considered and are persuasive (see pages 11-13 of an amendment filed 09/07/21). The rejection of Fujisawa Hiroki has been withdrawn. 
                                                       Allowable Subject Matter
6. 	Claims 1-15, 17-21 and 23-34 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. Fujisawa Hiroki, Tortorelli Innocenzo and Laurin Luca taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “applying a second voltage with a second polarity to one or more of said plurality of the memory cells; applying at least a third voltage with the first polarity le one or more of said plurality of the memory cells, wherein the application of the second and third voltages is based on a triggering event: detecting electrical responses of memory cells to the first voltage, the second voltage, and the third voltage; and determining a logic state of respective memory cells based on the electrical responses of the memory cells to the first voltage, the second voltage, and the third voltage” in a method for reading memory cells as claimed in the independent claim 1. Claims 2-9, 11-13, 15 and 17 are also allowed because of their dependency on claim 1; or
Per claim 10: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “detecting electrical responses of memory cells fo the first voltage, the second voltage, and the third voltage; determining that a first portion of the plurality of the memory cells is in a first logic state based on a first electrical response to the first voltage; detecting a first current through the plurality of the memory cells in response to the first voltage, and wherein the first portion of the plurality of the memory calls is determined to be in the first logic state based on the detection that a magnitude of the first current is greater than or equal to a first threshold; and determining a logic stale of respective memory cells based on the electrical responses of the memory cells to the first voltage, the second voltage, and the third voltage” in a method as claimed in the independent claim 10; or
Per claim 14: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “detecting electrical responses of memory cells to the first voltage, the second voltage, and the third voltage, wherein detecting electrical responses of memory cells to the first voltage, the second voltage, and the third voltage further comprises: detecting a threshold voltage for a given memory cell in response to an applied voltage, wherein the applied voltage is one of the first, second and third voltage; wherein if the given memory cell is programmed with a same polarity as the applied voltage, a magnitude of the threshold voltage is detected to be in a first range: and wherein if the given memory cell is programmed with a different polarity than the applied voltage, a magnitude of the threshold voltage is detected to be in a second range, wherein an upper end of the first range overlaps a lower end of the second range; and determining a logic state of respective memory cells based on the electrical responses of the memory cells to the first voltage, the second voltage, and the third voltage” in a method as claimed in the independent claim 14; or
Per claim 18: there is no teaching, suggestion, or motivation for combination in the prior art to “applying a second voltage with the second polarity to one or more of the plurality of the memory cells; and applying at least e third voltage with the first polarity to one or more of the plurality of the memory cells: and a sense circuitry to detect electrical responses of memory cells to the first voltage, the second voltage, and the third voltage; and wherein, the access circuitry is to determine a logic state of respective memory cells based on the electrical responses of memory cells to the first voltage, the second voltage, and the third voltage, and wherein the access circuitry is to determine that a first portion of the plurality of the memory cells is in a first logic state based on a first electrical response to the first voltage” in a circuit for reading memory cells as claimed in the independent claim 18. Claims 19-21 and 23-29 are also allowed because of their dependency on claim 18; or
Per claim 30: there is no teaching, suggestion, or motivation for combination in the prior art to “the circuit comprising: an access circuitry to: apply a first voltage with a first polarity to a plurality of the memory cells; apply a second voltage with the second polarity to one or more of the plurality of the memory cells; and apply at least a third voltage with the first polarity to one or more of the plurality of the memory cells: sense circuitry to detect electrical responses of memory cells to the first voltage, the second voltage, and the third voltage: wherein, the access circuitry is to determine a logic state of respective memory cells based on the electrical responses of memory cells to the first voltage, the second voltage, and the third voltage, and wherein the access circuitry is to determine that a first portion of the plurality of the memory cells is in a first logic state based on a first electrical response to the first voltage” in a system for reading memory cells as claimed in the independent claim 30. Claims 31-24 are also allowed because of their dependency on claim 30.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.